Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                      February 23, 2022
 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                      DIVISION II


 In the Matter of the Personal Restraint of
                                                           Nos. 51380-3-II and 56260-0-II
 DOMINIQUE JAMAAL STEWART,                                 (consolidated)

                Petitioner.                                UNPUBLISHED OPINION



       CRUSER, J.—Dominque Jamaal Stewart seeks relief from personal restraint imposed

following his 2011 pleas of guilty to two counts of first degree robbery and one count of

second degree manslaughter, crimes he committed when he was 17 years old. He argues

that he is entitled to be resentenced under State v. Houston-Sconiers, 188 Wn.2d 1, 391 P.3d

409 (2017), In re Pers. Restraint of Ali, 196 Wn.2d 220, 474 P.3d 507 (2020), cert. denied,

141 S. Ct. 1754 (2021), and In re Pers. Restraint of Domingo-Cornelio, 196 Wn.2d 255, 474

P.3d 524 (2020), cert. denied, 141 S. Ct. 1754 (2021), so that the trial court can take into

account his youthfulness at the time of his crimes. The State concedes that Stewart is entitled

to resentencing. Accordingly, we grant Stewart’s petition and remand his 2011 judgment

and sentence to the trial court for resentencing. We deny Stewart’s motion for release

pending resentencing.
Nos. 51380-3-II and 56260-0-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    Cruser, J.
 We concur:



 Maxa, P.J.




 Veljacic, J.




                                              2